Citation Nr: 1201212	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-10 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for headaches. 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from May 2002 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2009, the Veteran requested a hearing before the Board.  In September 2011, he was notified of a hearing scheduled in October 2011.  The Veteran failed to appear for his scheduled hearing.  The notice informing the Veteran of his scheduled hearing was not returned as undeliverable.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011).

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show a diagnosis of a right knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in March 2008.  

As for the duty to assist, VA has obtained service treatment records, afforded the Veteran a VA examination, and assisted the Veteran in obtaining evidence.  On his initial claim, the Veteran did not identify any post-service treatment providers.  He did not respond to the March 2008 notice letter or otherwise provide information about treatment providers.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his right knee condition is due to his active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

The Veteran's September 2001 induction physical examination was negative for complaints, treatment, or a diagnosis of a right knee condition.  Service treatment records dated in September 2006 demonstrate the Veteran sought treatment for right knee pain.  At the time, the Veteran denied trauma to his knee and gave a history of right knee pain in the medical inferior patella area, only with prolonged standing.  The examination was "unremarkable."  X-rays of the right knee resulted in an impression of a normal right knee.  The diagnosis was patellar chondromalacia of the right knee.  

The Report of Medical History portion of the May 2005 separation examination included the Veteran's complaint of knee trouble, and explained that he had chondromalacia and patellar tendonitis of his right knee, with extreme pain if the knee is bent for more than 15 or 20 minutes.  The report of medical examination indicates that the Veteran had abnormal lower extremities, both knees were tender.  The examiner explained that the Veteran was being evaluated by an orthopedist for his right knee tenderness. 

Post-service evidence includes an August 2008 VA examination, during which the Veteran reported that he experienced pain around his right knee patella if he kept his leg flexed for more than 15 minutes.  He denied locking, swelling, and instability.  He denied the use of an assistive device, as well as medications.  He denied injury and surgery.  Physical examination of the right knee did not reveal any swelling or tenderness.  The Veteran's range of motion was normal and it was not limited by repetitive use, pain, fatigue, or weakness.  There was no laxity of the lateral medial collateral ligaments.  He had a negative anterior posterior drawer sign which indicated intact anterior and posterior cruciate ligaments.  He had a negative McMurray's sign.  He walked without a limp.  X-rays of the right knee demonstrated that the Veteran's bones were intact and well-aligned.  There was no evidence of fracture, subluxation, or dislocation, and the soft tissues were unremarkable.  The impression was no radiographic abnormality.  Upon review of the Veteran's claims file, the examiner diagnosed a normal right knee. 
   
In March 2009, the Veteran submitted his substantive appeal and indicated that he experienced pain and discomfort associated with his right knee, even though the examination did not demonstrate a medical diagnosis of a right knee condition.  

Upon review of the record, the Board notes that there is no evidence of record documenting post-service treatment for the Veteran's claimed right knee condition.  The Veteran did not identify any post-service treatment providers on his initial claim and did not respond to notice letter asking for any additional information.  The Veteran has alleged that he has continued to experience pain from his right knee since service.  Upon separation from service, the Veteran complained of right knee trouble, and the examiner noted abnormal lower extremities and explained that the Veteran had tenderness of his right knee.  However, the post-service VA examination revealed a normal right knee.    

The Board acknowledges the Veteran's contentions of right knee pain due to service.  In this regard, the Board does not dispute the Veteran's right knee pain; as a layman he is competent to report the existence of symptoms ascertainable by the senses.  See Jandreau, 492 F.3d at 1377.  Pain alone, however, is not a disability for VA purposes.  Absent a competent diagnosis of an underlying right knee disorder, service connection is not warranted for a right knee disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is not the case here.  There is no evidence of a right knee disability at any time during the appeal.  Thus, without a diagnosis of a current disability, the Veteran has failed to meet the critical first element of a service connection claim and as such, his claim must be denied.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

In light of the aforementioned, the Board concludes that service connection for a right knee disability must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

    
ORDER

Service connection for a right knee disability is denied. 


REMAND

The Veteran's September 2001 induction physical examination is negative for complaints, treatment, or a diagnosis of a headache condition.  However, the report of an August 2008 VA examination included the Veteran's report that he experienced dull bi-temporal crown headaches approximately four or five years prior to his entry into service.  

A veteran will be presumed to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service.  Only such conditions as are recorded in examination reports are to be considered as noted.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  Rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

Service treatment records demonstrate the Veteran sought treatment for a headache in February 2006.  He explained that his sharp aching headache located in the bi-frontal area began in the morning and included vision changes, as well as parethesia into the hands and lips, and nausea.  He reported that all of his symptoms resolved within six hours.  He further reported experiencing two previous episodes like this, the most recent was one year ago.  The diagnosis was headaches since resolved.  The examiner indicated that a migraine was suspected.  Subsequent September 2006 records note headaches as a current problem.  The report of the Veteran's 2007 separation physical examination was negative for complaints, defects, or diagnoses related to a headache condition.  

At the VA examination in August 2008, the Veteran reported experiencing dull bi-temporal crown headaches approximately four or five years prior to his entry into service.  He reported that the headaches occurred once a month, lasting for two to three days.  He further reported that he noticed his discomfort was worse with strenuous activities, such as weight lifting, and was initiated and/or aggravated by scheduled changes from day to night shift or changes in his sleep pattern, such as sleep deprivation.  He reported experiencing two incidents of dull bi-temporal crown headaches during service, both of which began in the morning.  He further indicated that once instance escalated to include visual disturbances and the other involved nausea and numbness of the fingers, toes, and lips.  He reported experiencing more mild headaches thereafter, 10 or less per year, and attributed this to having a stable work position.  Subsequent to discharge from service, he indicated that he experienced two mild bi-temporal headaches without associated symptoms and one bi-temporal crown headache with visual disturbance in the last year.  

Upon examination and review of the Veteran's claims file, the examiner noted the Veteran's complaints of pre-service headaches, his treatment for a headache during service in February 2006 that involved nausea, visual changes, and dizziness, and his induction and separation examination, which were negative for complaints or diagnoses of a headache condition.  The examiner indicated that the Veteran's history of headaches aggravated by strenuous activity and changes in sleep hygiene was suspicious for migraines, occurring prior to his service.  The examiner opined that similar headaches experienced post-discharge from service are likely a continuation of these migraines and are related.        

Given the Veteran's recent report of pre-service headaches, the absence of any such history or related diagnosis on entrance examination and the recent opinion from the VA examiner, another medical examination and opinion are necessary to decide this claim.  38 C.F.R. § 3.159(c)(4). 

In addition, the RO/AMC should contact the Veteran and ask him to submit any pre-service treatment records that show treatment for his headache condition.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his headaches prior to September 2001 and since May 2007.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his headache condition.  The claims file must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on the examination and review of the record, the examiner should address the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had a headache disorder that existed prior to his entry onto active duty?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting headache disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the Veteran's headache disorder had its onset in service?

A complete rationale should be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


